Citation Nr: 0603153	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for scars on the face.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.

The issue of entitlement to service connection for scars to 
the face is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  During the veteran's tour of duty on a ship off the 
shores of Vietnam, the veteran did not physically visit the 
Republic of Vietnam.

2.  The episode of prostate irregularity which the veteran 
suffered during service was acute in nature and resolved 
without leaving chronic disability.

3.  The veteran's prostate cancer was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is prostate cancer otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service including due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The February 2004 statement of 
the case, the July 2003 notice of the RO rating decision and 
a April 2003 VCAA letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the April 2003 letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the April 2003 
letter was sent to the appellant prior to the July 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the April 2003 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, with regard to the prostate cancer issue, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in 
service, private, and VA, have been obtained.  Although the 
veteran has not been afforded a VA examination as to the 
prostate cancer issue, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide this issue and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this  Under these circumstances, no 
further action is necessary to assist the claimant with this 
claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cancer, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends he developed 
prostate cancer resulting from Agent Orange exposure during 
his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e), as to veterans who served in Vietnam 
during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The Board notes that prostate 
cancer is included in the list of diseases associated with 
exposure to certain herbicide agents. See 38 C.F.R. 
§ 3.309(e).

For purposes of this decision, the Board notes that 38 C.F.R. 
§ 3.307(a)(6)(iii) states, in part, that service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  In sum, a showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam.

The Board notes that the veteran does not contend, nor do the 
veteran's service personnel records show, that the veteran 
was ever physically present in the Republic of Vietnam while 
he served aboard the U.S.S. Oriskany.  The Board acknowledges 
the veteran's contentions regarding the hazards of regular 
physical contact with aircraft that participated in low 
altitude missions over the jungles of Vietnam.  However, as 
noted above, in regards to individuals who served on ships 
off the shores of Vietnam, the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 are specifically limited to those 
individuals who were actually physically present in the 
boundaries of the Republic of Vietnam at some point during 
service.  Because the veteran does not meet the criteria of 
having "service in the Republic of Vietnam" for purposes of 
38 C.F.R. § 3.307(a)(6)(iii), the veteran's service 
connection claim cannot be granted on the basis of the 
presumptive regulations.

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).

As for establishing service connection on a direct basis, the 
Board notes that there is no evidence suggesting that the 
veteran's prostate cancer was manifested during his active 
duty service so as to provide a direct basis for service 
connection.  The service medical records are devoid of 
reference to prostate cancer and post-service medical records 
suggest that the veteran's prostate cancer was diagnosed and 
treated no earlier than 1998.  The veteran was discharged 
from active duty service in 1975.  There is therefore no 
basis for granting service connection based on the one-year 
presumption.

There is also no medical evidence otherwise suggesting a 
nexus to service.  The board notes that medical records 
support the veteran's account of having been treated for 
prostate irregularities in October 1974, during a year in 
which he suffered from a urinary tract infection.  The record 
indicates that the veteran recovered and was evaluated as 
clinically normal in all areas and fit for all duties in an 
April 1975 examination at the end of his period of active 
duty.  This suggests that trained military medical personnel 
were of the opinion that there was no chronic prostate 
condition at that time.  The lack of evidence of any 
recurrence of prostate-related complaint or treatment until 
1993 and the normal 1975 examination suggests that the 
prostate irregularity treated during 1974 was acute in nature 
and not indicative of chronic disability.

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

Entitlement to service connection for prostate cancer, 
including due to exposure to Agent Orange, is not warranted.  
To this extent, the appeal is denied.


REMAND

Concerning the veteran's claim of service connection for a 
facial scar, the Board notes that the veteran's service 
medical records reflect that in April 1972 the veteran was 
treated for a laceration to the bridge of his nose.  
Therefore, the Board finds that additional development is 
necessary before adjudication by the Board.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine if any current 
facial scar is a residual related to the 
April 1972 facial trauma noted in the 
service medical records.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

2.  The RO should then review the 
veteran's claim, taking into 
consideration any newly submitted 
evidence, including the service medical 
record of the April 1972 facial trauma 
and the report of the VA examination 
requested above.  The RO should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


